Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1-3 are pending in the application. Claim 1 is rejected. Claims 2 and 3 are withdrawn from further consideration.

Election/Restrictions
Applicant’s election of the species of Compound 134 to prosecute the invention of Group I in the reply filed on August 1st, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

As per MPEP 803.02, the examiner will determine whether the entire scope of the claims is patentable.  Applicants' elected species appears free of prior art. Therefore, according to MPEP 803.02: should the elected species be found allowable, the examination of the Markush-type claim will be extended. If the examination is extended and a non-elected species found not allowable, the Markush-type claim shall be rejected and claims to the nonelected invention held withdrawn from further consideration.  The examination of the Markush-type claims has been extended to include species cited below under 35 USC 102, which are not allowable.  
As a non-elected species has been found not allowable, the Markush-type claims have been rejected and claims to the nonelected invention held withdrawn from further consideration.  

 
Claims 2 and 3 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 11/321419, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  In particular, support could not be found for the limitations of P, K, L, M, Q, etc. and the provision that at least one of Rs, Rb, Rc, Rd, Re, R4, R5, and R6 is P in claim 1. Therefore, the prior art date for the instant claims is the filing date of the CIP 11/480,174 (June 29th, 2006).

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The limitation that P may be “NHR20R21” renders the claim indefinite since nitrogen has four substituents but no charge. It is unclear if the hydrogen was erroneously added or if the moiety should be charged. It is suggested that Applicant amend the definition to be “NR20R21”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

(1 of 3) Claim 1 is rejected under 35 U.S.C. 102(b) as being anticipated by Homma et al. J. Med. Chem. 1983, 26, 1499-1504.
Homma et al. teach 6-(4-aminophenyl)-4-ethoxy-N-(1H-tetrazol-5-yl)picolinamide (depicted below) in Table I as compound No. 20c as well as its sodium salt in saline (see page 1504).

    PNG
    media_image1.png
    198
    321
    media_image1.png
    Greyscale

The above compound is embraced by Applicant’s limitations in that Xy is CZ where Z is -C(O)NH-Ar, Ar is an unsubstituted nitrogen containing heteroaryl group (tetrazole), Xz is CY where Y is hydrogen, Xa is CRa where Ra is C2-alkoxy, Xc and Xd are each C-H, Xb is C-Rb where Rb is P where P is NH2, R4, R5 and R6 are each hydrogen, and Xe is N.



(2 of 3) Claim 1 is rejected under 35 U.S.C. 102(a), 102(b) and 102(e) as being anticipated by U.S. Patent No. 6,969,726 by Lou et al. or its equivalent US 2005/0043317, published 02/24/2005.
Lou et al. teach the following species as compound No. 4223 and teach it as a composition during preparation (example 58, column 366-367):

    PNG
    media_image2.png
    86
    341
    media_image2.png
    Greyscale
.
In the species above, Xb is CRb where Rb is P where P is NR20R21 were R20 and R21 taken together with the attached nitrogen atom form a five membered ring, R4 and R6 are hydrogen, R5 is halogen (fluorine), Xa, Xc, Xd and Xe are each CH, Xy is N, Xz is CZ where Z is C(O)-NH(CH2)2-Ar where Ar is imidazole. 

(3 of 3) Claim 1 is rejected under 35 U.S.C. 102(a), 102(b) and 102(e) as being anticipated by U.S. Patent Application Publication No. 2006/0100245 by Bakthavatchalam et al. or its equivalent WO 2004/056774 A2, published July 8th, 2004.
Bakthavatchalam et al. teach the following species as compound No. 61 on page 40:	

    PNG
    media_image3.png
    74
    243
    media_image3.png
    Greyscale
,
and the followings species as compound No. 142 on page 50:

    PNG
    media_image4.png
    62
    272
    media_image4.png
    Greyscale
.
In compound No. 61, R5 is P where P is NH2, R6 and R4 are hydrogen, Xb, Xd, Xc, Xy and Xa are each CH, Xe is N, Xz is –C(O)NH-Ar where Ar is substituted phenyl. In compound No. 142, R4, R5 and R6 are each hydrogen, Xb is CRb where Rb is P where P is –N(CH3)2, Xd, Xc, Xy, and Xa are each CH, Xe is N, Xz is –C(O)NH-Ar where Ar is substituted phenyl.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1 of 29) Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,580,387. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are directed to methods of treating psoriasis by administering compounds that overlap with the instant claims. Claim 6 of the patent recites Applicant’s elected species. 

(2 of 29) Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,748,423. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are generic to compositions comprising compounds that are instantly claimed where the compounds are explicitly claimed in the patent. The compound of claim 4 of the patent reads on the structural limitations of instant claim 1 where T is a bond, Xa, Xe, Xd and Xc are CH, Xy is N, Xb is CRb where Rb is –V-morpholinyl where V is a bond, Xz is CZ where m is 1, n is 1, R1-R6 are hydrogen, and (in claim 10) R7, R9, R10 and R11 are hydrogen and R8 is halogen. 

(3 of 29) Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 7,935,697. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are generic to compounds that are instantly claimed and the compounds are explicitly claimed in the patent. The compound of claim 1 of the patent is Applicant’s elected species. 

(4 of 29) Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,309,549. Although the claims at issue are not identical, they are not patentably distinct from each other because the compound of claim 1 of the patent (KX2-391 MSA, which is defined in the patent as 2-(5-(4-(2-morpholinoethoxy)phenyl)pyridin-2-yl)-N-benzylacetamide mesylate salt) is a salt of Applicant’s instant elected species.

(5 of 29) Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,901,297. Although the claims at issue are not identical, they are not patentably distinct from each other because the compound of claim 1 of the patent is a salt of Applicant’s elected species.

(6 of 29) Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,556,120. Although the claims at issue are not identical, they are not patentably distinct from each other because the compound of claim 1 of the patent is a salt of Applicant’s instant elected species.

(7 of 29) Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,293,739. Although the claims at issue are not identical, they are not patentably distinct from each other because the compound of claim 1 of the patent (KX2-391 MSA, which is defined in the patent as 2-(5-(4-(2-morpholinoethoxy)phenyl)pyridin-2-yl)-N-benzylacetamide mesylate salt) is a salt of Applicant’s instant elected species.

(8 of 29) Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 7,851,470. Although the claims at issue are not identical, they are not patentably distinct from each other because the compound of claim 1 of the patent (KX2-391, which is defined in the patent as 2-(5-(4-(2-morpholinoethoxy)phenyl)pyridin-2-yl)-N-benzylacetamide mesylate salt) is a salt of Applicant’s instant elected species.

(9 of 29) Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 7,968,574. Although the claims at issue are not identical, they are not patentably distinct from each other because the first compound of claim 24 of the patent reads on instant claim 1 where T is a bond, Xa, Xe, Xd and Xc are CH, Xy is N, Xb is CRb where Rb is P where P is O-lower C3 alkyl-K where K is -COOH, Xz is CZ where m is 1, n is 1, R1-4 and R6 are hydrogen and R5 is halogen.

(10 of 29) Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 7,939,529. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite a method of making Applicant’s elected species.

(11 of 29) Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,323,001. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite a composition comprising Applicant’s elected species.

(12 of 29) Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,236,799. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds of claim 9 of the patent anticipate instant claim 1. For instance, the third compound of claim 9 has the same variable definitions as the elected species except where R5 is halogen and Ar is substituted.

(13 of 29) Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,598,169. Although the claims at issue are not identical, they are not patentably distinct from each other because the first compound of claim 6 of the patent reads on instant claim 1 where T is a bond, Xa, Xe, Xd and Xc are CH, Xy is N, Xb is CRb where Rb is P where P is O-lower C3 alkyl-K where K is -COOH, Xz is CZ where m is 1, n is 1, R1-4 and R6 are hydrogen and R5 is halogen. 

(14 of 29) Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 7,300,931. Although the claims at issue are not identical, they are not patentably distinct from each other because the compound of claim 6 of the patent is Applicant’s elected species.

(15 of 29) Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,003,641. Although the claims at issue are not identical, they are not patentably distinct from each other because the compound of claim 4 of the patent reads on the structural limitations of instant claim 1 where T is a bond, Xa, Xe, Xd and Xc are CH, Xy is N, Xb is CRb where Rb is –V-morpholinyl where V is a bond, Xz is CZ where m is 1, n is 1 and R1-R6 are hydrogen. 

(16 of 29) Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,980,890. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite compounds that anticipate the instant claim. For instance, the last compound in columns 181 and 182 (claim 11 of the patent) reads on claim 1 with the same definitions as the elected species except where Ar is substituted.

(17 of 29) Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,655,903. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite methods of using compounds that anticipate the instant claim. For instance, the second to last compound in column 181 (claim 10 of the patent) reads on claim 1 with the same definitions as the elected species except where Ar is substituted.

(18 of 29) Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,926,273. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are generic to compositions comprising compounds that are instantly claimed where the compounds are explicitly claimed in the patent. The compound of claim 1 of the patent reads on the structural limitations of instant claim 1 where T is a bond, Xa, Xe, Xd and Xc are CH, Xy is N, Xb is CRb where Rb is –V-morpholinyl where V is a bond, Xz is CZ where m is 1, n is 1 and R1-R6 are hydrogen. 

(19 of 29) Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,106,505. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are generic to methods of making a compound reading on the instant claim. The compound of claim 1 of the patent reads on the structural limitations of instant claim 1 where T is a bond, Xa, Xe, Xd and Xc are CH, Xy is N, Xb is CRb where Rb is –V-morpholinyl where V is a bond, Xz is CZ where m is 1, n is 1 and R1-R6 are hydrogen. 

(20 of 29) Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,196,357. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are directed to methods of treating brain cancer by administering compounds that overlap with the instant claims. Claim 6 of the patent recites Applicant’s elected species. 

(21 of 29) Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,230,527. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are directed to a polymorph (or methods of making or using) of Applicant’s elected species. 

(22 of 29) Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,617,693. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are directed methods of using Applicant’s elected species. 

(23 of 29) Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20 of copending Application No. 17/462,155 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite either a use or a composition comprising a compound that overlaps with the instant claim. The claims of the copending case recite the same genus with the exception of the provision that at least one of a set of variables is P; however, the claims only define P as falling within the instant listed variables.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(24 of 29) Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17/203,867 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite a composition comprising Applicant’s elected species or a method of using or preparing Applicant’s elected species.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(25 of 29) Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7, 11 and 16-30 of copending Application No. 17/488,433 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite a composition comprising Applicant’s elected species or a method of using Applicant’s elected species.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(26 of 29) Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 91-112 of copending Application No. 16/978,037 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite a composition comprising Applicant’s elected species or a method of using Applicant’s elected species. See, for instance, claim 94 of the copending case.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(27 of 29) Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 14-16 and 18 of copending Application No. 17/546,133 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite a polymorph of Applicant’s elected species or a method of making or using said polymorph. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(28 of 29) Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, 21-30 and 37-45 of copending Application No. 16/804,092 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite a method of using Applicant’s elected species. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(29 of 29) Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/001,054 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite a salt reading on the instant claim. The salt of claim 1 of the copending case reads on the structural limitations of instant claim 1 where T is a bond, Xa, Xe, Xd and Xc are CH, Xy is N, Xb is CRb where Rb is –V-morpholinyl where V is a bond, Xz is CZ where m is 1, n is 1 and R1-R6 are hydrogen.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626